EX-99.m.1.a Schedule I to the Distribution and Service Plan Funds Commencement Date Fee Rate EGShares GEMS Composite ETF April 17, 2009 0.25% EGShares Basic Materials GEMS ETF April 17, 2009 0.25% EGShares Emerging Markets Metals & Mining ETF April 17, 2009 0.25% EGShares Consumer Goods GEMS ETF April 17, 2009 0.25% EGShares Consumer Services GEMS ETF April 17, 2009 0.25% EGShares Emerging Markets Consumer ETF March 2, 2010 0.25% EGShares Energy GEMS ETF April 17, 2009 0.25% EGShares Financials GEMS ETF April 17, 2009 0.25% EGShares Health Care GEMS ETF April 17, 2009 0.25% EGShares Industrials GEMS ETF April 17, 2009 0.25% EGShares Technology GEMS ETF April 17, 2009 0.25% EGShares Telecom GEMS ETF April 17, 2009 0.25% EGShares Utilities GEMS ETF April 17, 2009 0.25% EGShares India Infrastructure ETF November 12, 2009 0.25% EGShares China Infrastructure ETF November 12, 2009 0.25% EGShares Brazil Infrastructure ETF November 12, 2009 0.25% EGShares India Small Cap ETF November 12, 2009 0.25% EGShares China Mid Cap ETF November 12, 2009 0.25% EGShares Brazil Mid Cap ETF November 12, 2009 0.25% Emerging Global Shares INDXX Russia Small Cap Index Fund February 24, 2011 0.25% Emerging Global Shares INDXX Thailand Small Cap Index Fund February 24, 2011 0.25% Emerging Global Shares INDXX Malaysia Small Cap Index Fund February 24, 2011 0.25% EGShares South Africa Small Cap ETF February 24, 2011 0.25% EGShares Turkey Small Cap ETF February 24, 2011 0.25% EGShares India Consumer ETF February 24, 2011 0.25% EGShares India Financials ETF February 24, 2011 0.25% EGShares India Health Care ETF February 24, 2011 0.25% EGShares India Energy ETF February 24, 2011 0.25% EGShares India Basic Materials ETF February 24, 2011 0.25% EGShares India Utilities ETF February 24, 2011 0.25% EGShares India Technology ETF February 24, 2011 0.25% EGShares India Industrials ETF February 24, 2011 0.25% EGShares India Telecom ETF February 24, 2011 0.25% Emerging Global Shares INDXX Mexico Small/Mid Cap Index Fund February 24, 2011 0.25% Emerging Global Shares INDXX Indonesia Small Cap Index Fund February 24, 2011 0.25% EGShares Emerging Markets Food and Agriculture ETF February 24, 2011 0.25% EGShares Low Volatility Emerging Markets Dividend ETF February 24, 2011 0.25% EGShares Low Volatility India Dividend ETF February 24, 2011 0.25% EGShares Low Volatility Brazil Dividend ETF February 24, 2011 0.25% EGShares Low Volatility China Dividend ETF February 24, 2011 0.25% Emerging Global Shares INDXX Emerging Markets REIT Index Fund February 24, 2011 0.25% Emerging Global Shares Nasdaq/OMX 100 China Index Fund February 24, 2011 0.25% EGShares Beyond BRICS ETF 0.25% EGShares Beyond BRICs Emerging Asia Consumer ETF 0.25% EGShares Beyond BRICs Emerging Asia Infrastructure ETF 0.25% EGShares Beyond BRICs Emerging Asia Small Cap ETF 0.25% EGShares Emerging Markets Balanced Income ETF 0.25% EGShares Emerging Markets Consumer Small Cap ETF 0.25% EGShares Emerging Markets Domestic Demand ETF 0.25% EGShares Emerging Markets Real Estate ETF 0.25% EGShares India Consumer Goods ETF 0.25% EGShares India Consumer Services ETF 0.25% IN WITNESS WHEREOF, the parties hereto have caused this Schedule I to be amended and restated effective as of the 23rd day of February, 2012. ALPS Distributors, Inc. EGA Emerging Global Shares Trust, on behalf of the Funds listed on this Appendix A By: Name: Thomas A. Carter By: Name: Robert C. Holderith Title: President Title: President
